DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12,19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, the term ‘and/or’ renders the claim limitations indefinite.	
Claim 19, the ‘inflow openings’ lack antecedent basis. Also, ‘the inlets of a first’ and ‘the inlets of at least a second’ lack antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are, as best understood, rejected under 35 U.S.C. 102a2 as being anticipated by Quintana-4296572.
	Quintana discloses CL 19, A surface processing device (Fig 1), with a processing body 10a which has at least one processing surface 32a for grinding or polishing a workpiece surface, wherein inlet openings 33a for suctioning off dust-laden dust air are arranged on the at least one processing surface 32a, said plurality of inlet openings 33a being flow-connected via a duct arrangement (between the inlets) to a suction connection 29a to which a suction device B1 can be connected, and wherein the processing device further comprises an adjustment device 34a for adjustment of a suction flow of the dust-laden dust air with which the inlet openings 33a of a first processing surface section (front section of 32a) of the at least one processing surface 32a and the inlet openings 33a of at least one second processing surface section (rear section of 32a) of the at least one processing surface 32a are flow-connected to the suction connection 29a, so that a suction effect on the first/front processing surface section and the at least one second/rear processing surface section can be set or switched off, and wherein the adjustment device 34a is designed such that either the inlet openings of the first processing surface section or the inlet openings of the at least one second processing surfaceInventors: Siebert et. al.Application Serial No.: 16/321,205Filing Date: January 28, 2019 Docket No.: 2422-33 PCT/USPage 9 of 14section are connected to the suction connection for switching a flow connection between the suction connection and the inlet openings of the first processing surface section and the inflow openings of the at least one second processing surface section (Col. 3, lines 26-42, the goal is to achieve uniform flow, however, the thumb screw 34a can adjust the air flow to the front or back which reads on limitations.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6,9,13,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quintana in view of Bowen-5527212.
Quintana discloses Claim 1, a surface processing device (Fig 1) with a processing surface 32a with two opposite sides (front/rear) constituting a first processing section and a second processing section, both sections having flow inlets 33a that are flow connected via duct arrangement (between the inlets) to a suction connection 29a, an adjustment device 34a for adjusting effective flow of the rear section via 24a and front section via 26a of sander thereby setting suction effect. (Col. 3, lines 26-42, the goal is to achieve uniform flow, however, the thumb screw 34a can adjust the air flow to the front or back which reads on limitations.)  Quintana does not disclose wherein the first processing surface section and the at least one second processing surface section are arranged on mutually angular sides of an outer circumference of the processing body.  However, Bowden teaches an abrading device with suction inlets 23 disposed on a first processing surface 17 and suction inlets 13 disposed on a second processing surface 14/15 wherein wherein the first processing surface section and the at least one second processing surface section are arranged on mutually angular sides of an outer circumference of the processing body.  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide Quintana with an additional processing surface angularly offset from the first surface and both surfaces having suction inlets, as taught by Bowden, in order to more thoroughly and efficiently process workpiece with additional processing surfaces and suction inlets.
Quintana further discloses CL. 2, the front and back processing sections are on opposite sides of the middle of the sander (Fig 2) In addition, Bowden now teaches this arrangement. CL 3, the adjustment device 34a can adjust the air flow to be greater (increased) in the rear than the front (reduced suction) (Col 3, line37-39).  Cl 4 Quintana discloses this since the inlets are in connection with the processing sections and the air flow can be adjusted between the front and back of sander (col 3, lines 26-40). Cl 5, the adjustment valve 34a has a thumb screw, acting as a fixing means to set the valve in desired position. Cl 6, the thumb screw of 34a is manually adjustable. Cl 9, wherein there is a suction channel 11a extending longitudinally (Fig 1) and is flow connected to suction connection 29a and to the flow inlets by ducts.  CL 13, the flow inlets have suction ducts leading from bottom surface openings to the suction channel 11a. Cl 15, wherein a sleeve shaped connecting element 30a of suction connection 29a for connecting a hose/bag is mounted and can be rotated about the connection 29a or hose/bag B1. Cl 16 merely recites a ‘channel arrangement’ which reads on the inlets having their ducts (from opening to the channel 11a) arranged on processing surface. (Figs 1,2). 


Claims 17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quintana in view of Bowen, as applied to claims above, and in further view of Walker-1844996.
	Quintana in view of Bowen teach the invention as detailed above, but does not disclose the processing surface(s) having a curved section.  However, Walker teaches a processing device (Figs 1,4) having a flat surface (along bottom, left side of Fig 4) and a curved surface on either end (top or bottom of Fig 4) to process/sand flat objects as well as curved objects, whereby the curved section of Walker adjoins transverse end regions of the flat section and extends over a side of the body opposite flat side with continuously merging sections (see bottom of Fog 4) with mutually different radii and does not project in front.  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the second portion of Bowen in the invention taught by Quintana and Bowen, with a curved processing part, as taught by Walker, in order to be able to process flat and curved areas of different radii of a workpiece with one tool thereby saving time and money.
Allowable Subject Matter
Claims 7,8,10-12,14, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 appears allowable over prior art of record.

The Terminal Disclaimer has been approved.

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar hand abrading devices with suctioning. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner has now amended the rejection to include the teachings of Bowen and also has indicated allowable subject matter. 
The adjustment of Quintana reads on the adjusting device in the claims.  The features of claims 7,8,10-12,14 and 20 are allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
May 29, 2022
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723